Citation Nr: 1440165	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-33 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lumbosacral spine degenerative disc disease, degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision (issued to the Veteran in February 2011) by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  In September 2012, the Veteran submitted additional evidence with a waiver of initial RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claim of service connection for a lumbosacral spine disability must be remanded for further development.  

The Veteran's service treatment records show several complaints and treatment for low back pain, as well as diagnoses of questionable low back strain and lower back muscle spasms.  On October 1968 service separation report of medical examination, the Veteran's spine was normal on clinical evaluation.  

Post-service treatment records show that the Veteran was involved in a motor vehicle accident in 1994 or 1995 (post-service treatment records continuously fluctuate as to the date of the accident, so there is some uncertainty as to the exact date of the accident) in which he fell asleep while driving and had a head-on collision with another automobile.  The Veteran contends that this accident aggravated his previously existing, since service, lumbosacral spine disability.  

On January 2011 VA examination, the examiner diagnosed degenerative disc disease and degenerative arthritis of the lumbosacral spine.  

In August 2012 correspondence from L.R. Buckley, D.C., it was stated that she treated the Veteran for back problems many times sporadically since about 1970.  

Review of the Veteran's claims file reveals that there are potentially critical outstanding VA treatment records that have not been secured.  In particular, in July 2012, the Veteran's representative requested that treatment records from the Bay Pines, Florida VA Medical Center (VAMC) from 1997 be requested.  Bay Pines VAMC treatment records associated with the claims file currently date to August 2002.  In addition, a July 1997 Tampa, Florida VAMC report noted the Veteran's past medical history included lower back pain since a November 1995 motor vehicle accident; it is unclear if there was any VA treatment for his back prior to July 1997 (and more contemporaneous with the motor vehicle accident).  Finally, the January 2011 VA examination noted June 1993 Lexington, Kentucky VAMC lumbosacral spine x-rays; Lexington VAMC treatment records prior to 2005 are not associated with the claims file.  These statements and records suggest that there are outstanding pertinent VA treatment records and such should either be made accessible electronically or physically and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for the Veteran's back.  Specifically, secure Bay Pines, Tampa, and Lexington/Somerset VAMC treatment records since service that are not already associated with the claims file.  If such records cannot be obtained or if no such records exist, the AOJ should document such findings, and the Veteran should be notified accordingly.  
2. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of the nature and/or onset of any back problems during and since service.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. After associating any pertinent, outstanding records, schedule the Veteran for a VA examination to determine the current nature, onset, and likely etiology of his lumbosacral spine disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner must opine as to whether it is at least as likely as not the Veteran's lumbosacral spine disability is related to or had its onset in service (versus being related to the 1994/1995 motor vehicle accident).  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include recitation of any missing facts necessary to render a non-speculative opinion.   

4. Then readjudicate the matter.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



